Exhibit 10.2

AMENDMENT TO RETIREMENT BENEFIT AGREEMENT

This Amendment, dated as of June 7, 2007, amends the Retirement Benefit
Agreement dated as of March 4, 1998 between General Dynamics Corporation (the
“Corporation”) and David A. Savner (“the Executive”) (the “Retirement Benefit
Agreement” or the “Agreement”).

 

A. Section 3 of the Agreement is hereby amended to read in its entirety as
follows:

“3. AMOUNT OF SUPPLEMENTAL RETIREMENT BENEFIT.

Except as described in Section 4, upon termination of the Executive’s employment
with the Corporation, the Executive shall be eligible to receive a Supplemental
Retirement Benefit hereunder calculated under the Final Average Benefit Formula
of the Retirement Plan increased to reflect the addition of five (5) years of
Plan Membership (as defined in the Retirement Plan) to the Executive’s actual
period of Plan Membership while an Executive and then reduced by any payments
that may be payable under the Retirement Program. This offset shall be
calculated based on the normal lifetime benefits payable under the terms of this
Retirement Benefit Agreement and the Retirement Program prior to the election of
any optional forms for payment of retirement benefits.”

 

B. Section 4 of the Agreement is hereby amended to read in its entirety as
follows: :

“4. ELIGIBILITY FOR SUPPLEMENTAL RETIREMENT BENEFITS.

Notwithstanding anything in this Agreement to the contrary, no Supplemental
Retirement Benefit shall be paid hereunder (and any Supplemental Retirement
Benefit currently being paid to the Executive shall cease) if, in the sole
opinion of the Compensation Committee, the Executive: (a) is discharged for
causing harm to the Corporation (financial, reputation, or product), through:
(i) an act or acts of personal dishonesty, (ii) conviction of a felony related
to the Corporation, (iii) material violation of General Dynamics’ standards of
business ethics and conduct, or (iv) individually filing, assisting or
participating in a lawsuit against the Corporation, or (b) is subsequently
employed either as an employee or an independent contractor (other than as a
member of a law firm, a director on the board of directors of a charitable
organization, or a director on the board of directors of a company that does not
compete with the Corporation or any of its subsidiaries) without prior
Compensation Committee approval which approval shall not be unreasonably
withheld.”

 

C. Section 5 is hereby amended to read in its entirety as follows:

“5. TIME AND FORM OF PAYMENT.

The Supplemental Retirement Benefit shall be paid in the form of a single life
annuity commencing on the first day of the month next following the executive’s
termination of employment, or in any other annuity form that is (a) available
under the Retirement Plan, (b) elected by the Executive by written notice
transmitted to the Corporation at least 30



--------------------------------------------------------------------------------

days prior to the date on which payment of his benefit would otherwise commence
hereunder and (c) is actuarially equivalent to the single life annuity to which
he would otherwise be entitled (as determined pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). The applicable
single-life annual benefit shall then be converted to the alternate form elected
by the application of the actuarial factors used for converting benefits under
the Retirement Plan at the time the retirement benefit is to commence.
Notwithstanding the foregoing, in the event the receipt by the Executive of any
payment hereunder within six (6) months of termination of employment would cause
the Executive to incur any tax or penalty under Section 409A of the Code, then
such payment shall be made six (6) months following the Executive’s termination
of employment. Any amount the payment of which is delayed in accordance with the
preceding sentence shall be paid with interest at an annual rate equal to the
prime rate (as determined by the Northern Trust Company of Chicago from time to
time) from the date on which such amount would otherwise have been paid until
the actual date of payment.”

 

D. Section 6 is hereby amended to read in its entirety as follows:

“6. SURVIVOR BENEFIT IN CASE OF DEATH PRIOR TO PAYMENT OF BENEFITS.

If the Executive dies after the date of this Agreement but prior to commencement
of the Supplemental Retirement Benefit hereunder, and at the time of his death
he would have been entitled to a Supplemental Retirement Benefit in the event of
his involuntary termination, then his spouse shall be entitled to receive a
“Pre-Retirement Surviving Spouse Annuity” as provided in the Retirement Plan
(currently defined as a 100% Contingent Annuity) for her life. The amount of the
Pre-Retirement Surviving Spouse Annuity payable under this Agreement shall equal
the amount to which the Executive would have been entitled as a single life
annuity under Section 5 hereof had he terminated employment immediately prior to
his death. Payment of this benefit shall commence on the first day of the month
next following the Executive’s death.”

 

E. Section 7 is hereby amended to read in its entirety as follows:

“7. ADDITIONAL TERMINATION BENEFITS.

If the Executive maintains his active employment with the Corporation through
March 31, 2009:

 

  (i) the Corporation will pay the Executive a bonus in respect of the 2009
calendar year in an amount not less than the bonus paid to the Executive in
respect of 2008, at the time 2009 bonuses are paid to other executives of the
Corporation, but in no event later than March 15, 2010;

 

  (ii)

notwithstanding any other provision of the Corporation’s Equity Compensation
Plan or any Restricted Stock Agreement, Incentive Stock Option Agreement, or
Non-Statutory Stock Option Agreement between Executive and the Corporation (the
“Equity Agreements”), to treat Executive’s termination from employment on or
after March 31, 2009 as a retirement with the consent of the Chief Executive

 

Page 2 of 3



--------------------------------------------------------------------------------

 

Officer for purposes of the Equity Compensation Plan and the Equity Agreements;
and

 

  (iii) notwithstanding any other provision of the Corporation’s Equity
Compensation Plan or the Equity Agreements, the Corporation shall cause any
equity award Executive received from the Corporation that has not yet vested to
vest in full, without proration.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to the Retirement
Benefit Agreement to be executed, and the Executive has executed this Agreement
as of the date first above written.

 

    GENERAL DYNAMICS CORPORATION  

/s/ Julie P. Aslaksen

    By:  

/s/ Walter M. Oliver

  Witness      

Walter M. Oliver, Senior Vice President,

Human Resources & Administration

 

/s/ Julie P. Aslaksen

     

/s/ David A. Savner

  Witness       David A. Savner  

 

Page 3 of 3